 


109 HR 3331 IH: To provide funding to enable institutions of higher education to establish a grant program to bridge the gap between laboratory discovery and commercially viable research.
U.S. House of Representatives
2005-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3331 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2005 
Mr. Miller of North Carolina (for himself and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Science
 
A BILL 
To provide funding to enable institutions of higher education to establish a grant program to bridge the gap between laboratory discovery and commercially viable research. 
 
 
1.Precompetitive innovation investmentThe Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.) is amended by adding at the end the following new section:

24.Precompetitive innovation investment
(a)DefinitionsIn this section:
(1)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(2)PrecompetitiveThe term precompetitive means the period after completion of basic research but before completion of proof of concept.
(b)Grant programThe National Science Foundation shall establish a program of grants to institutions of higher education to enable them to bridge the gap between laboratory discovery and commercially viable research.
(c)Use of grant amountsAmounts provided in a grant under this section may be used for the establishment of precompetitive technology transfer centers, which can be used to advance inventions made at the institution of higher education that have market potential to the point where they can attract other private or public funding, through—
(1)enlisting the assistance of commercialization specialists to assist the institution of higher education in areas such as the formation of a small business, licensing, or other method of commercialization;
(2)establishing proof-of-concept;
(3)technology feasibility studies;
(4)concept analysis;
(5)market assessment or study;
(6)development and testing of a basic prototype;
(7)patenting and licensing expenses; or
(8)development of a business plan.
(d)Application requirementAn applicant for a grant under this section shall establish to the satisfaction of the National Science Foundation its ability to carry out the activities described in subsection (c) for which the grant will be used.
(e)Selection preferencesThe National Science Foundation shall give preference in the selection of grantees under this section to—
(1)institutions of higher education that work with outside agencies such as State and local government, businesses, and economic development organizations;
(2)institutions of higher education that match Federal funds used in grants made under the program; and
(3)institutions of higher education that work with other institutions of higher education, including institutions too small to have their own technology licensing office.
(f)Equal access to grantsThe National Science Foundation shall strive to ensure equal access to grants under this section for Historically Black Colleges and Universities, and Minority Serving Institutions.
(g)Limit on number of grantsNo institution of higher education shall receive a grant under this section for more than 4 years.
(h)Authorization of appropriationsThere are authorized to be appropriated to the National Science Foundation for carrying out this section—
(1)$10,000,000 for fiscal year 2006; and
(2)such sums as may be necessary for fiscal years 2007 through 2010.. 
 
